Holmes, C. J.
This is an action upon an oral contract to give the plaintiff employment, which he says the defendant made as a part of the consideration for his executing a release of all claims growing out of a personal injury suffered by him while in the defendant’s employ. At the trial evidence of the contract was excluded and the plaintiff excepted. We are of opinion that the evidence should have been admitted. Proof that the contract was made as an additional consideration is not precluded by the fact that the release purports to be in consideration of the sum of $49.63. Hill v. Whidden, 158 Mass. 267. Clark v. Deshon, 12 Cush. 589. Neither did the evidence contradict the operative words of release. The release is of rights given to the plaintiff by the law in consequence of the injury to him. The evidence went to prove new rights arising not out of the injury but out of a contract contemporaneous with the release. The release left the contract untouched. Hill v. Whidden, 158 Mass. 267.
The case at bar is sufficiently disposed of by Hill v. Whidden, but the decisions in other jurisdictions, so far as we have seen, are to the same effect. Hobbs v. Brush Electric Light Co. 75 Mich. 550. Carter White Lead Co. v. Kinlin, 47 Neb. 409. Harrington v. Kansas City Cable Railway, 60 Mo. App. 223. Pennsylvania Co. v. Dolan, 6 Ind. App. 109. Smith v. St. Paul & Duluth Railroad, 60 Minn. 330.

Exceptions sustained.